Title: Tobias Lear to William Hilton, 2 December 1792
From: Lear, Tobias
To: Hilton, William



Sir,
Philada 2d December 1792.

The President of the United States has received at his seat in Virginia, a number of plants from the Island of Jamaica, which were accompanied with a particular description of the plants sent, and a catalogue of the plants in the Jamaica public Garden.
As there was no Letter received with the plants, the President would not have known to whose politeness he was indebted for this mark of attention, nor where to have made his acknowledgements, had not the Memo[randu]m accompanying the plants & Catalogue pointed out the name of Mr Hilton: he has therefore directed me to beg your acceptance of his best thanks for the plants as well as for the polite offer to supply him with any others he might name, which are contained in the Catalogue. I have the honor to be &c.

T. Lear.

